      Case 1:20-cv-01463-DAD-SKO Document 2 Filed 10/30/20 Page 1 of 1


 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA

 7
      TOM G. LAURY,                                    Case No. 1:20-cv-01463-DAD-SKO
 8
                         Plaintiff,                    ORDER DIRECTING PLAINTIFF TO
 9                                                     PAY THE $400 FILING FEE OR SUBMIT
               v.                                      A COMPLETED APPLICATION TO
10                                                     PROCEED IN FORMA PAUPERIS
      VINCENT HOWARD LOBUE, et. al,                    WITHIN 30 DAYS OF SERVICE OF THIS
11                                                     ORDER
                     Defendants.
12    _____________________________________/
13

14            Plaintiff Tom G. Laury (“Plaintiff”) is proceeding pro se in this action. Plaintiff has

15   neither paid the $400 filing fee, nor submitted an application to proceed in forma pauperis

16   pursuant to Title 28 of the United States Code section 1915.

17            Accordingly, IT IS HEREBY ORDERED that:

18            Within thirty (30) days of the date of service of this order, Plaintiff shall submit the

19   attached application to proceed in forma pauperis, completed and signed, or, in the alternative, he

20   shall pay the $400 filing fee for this action. No requests for extension will be granted without a

21   showing of good cause. Failure to comply with this order will result in a recommendation that this

22   action be dismissed.

23
     IT IS SO ORDERED.
24

25   Dated:     October 29, 2020                                /s/   Sheila K. Oberto             .
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
